Title: To James Madison from William King, 10 May 1819
From: King, William
To: Madison, James


Sir,
Bath May 10th: 1819.
The people of this District have for a long time been engaged in the business of seperating from Massachusetts, and they are at last very well united, but we expect in the legislature from the delegation of old Massachusetts the most decided opposition.
The Question has heretofore been submited to the people of Maine, it is now intended that the people of Massachusetts must decide on the Question also, should a proposition of this kind succeed, it will occasion unnecessary delay.
It will aid us very much in the management of our business to be advised how you proceeded in Virginia when Kentucky was set off from your State, if this will not be giving you too much trouble it will confer an additional obligation on your numerous friends in Maine, and particularly on Your Humble Servant.
W. King

P. S. The Legislature of Massachusetts meets the last wednesday of this Month at Boston at which time I expect to be at that place.
